DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

 A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “modifying, by the SCP, the discovery request message to include the SCP-specific producer NF service instance latency information for at least one service instance of a producer NF instance capable of
providing a service identified in the discovery request message; forwarding, by the SCP, the discovery request message to an NF repository function (NRF); at the NRF, creating a list of NF and associated service profiles of producer NF instances and their respective producer NF service instances capable of providing the service identified in the discovery request message; setting or adjusting, by the NRF and based on the SCP-specific producer NF latency information, priorities of NF and service profiles of
producer NF and producer NF service instances in the list; and forwarding, by the NRF and to the SCP, a discovery response message including the list of NF and associated service profiles of producer NF instances and their respective producer NF service
instances”. The closest prior art found, which was previously cited, is as follows:
	Wang et al. (U.S Patent Application Publication No. US 2021/0385286 A1), which is directed to wireless communication system; and teaches that the ongoing 3GPP activity aims to reform the core network architecture for the next generation network, including introduction of SBA for better cloud adoption, the SBA can provide service-based functions, interfaces and operations for the core network control plane and enable the next generation network such as NR or 5G to address service requirements of various applications, the NF service discovery in the network may be implemented by using the NRF which can maintain NF profiles for NF instances and their supported services, a NF service consumer can discover a service by querying the NRF; enable a network node (such as a NRF or any other network entity configured with a service repository function) to resolve address information (such as one or more Internet protocol (IP) addresses and/or non-IP addresses) of a NF/service instance registered at the network node and expand a profile of the NF/service instance maintained by the NRF; the NF service consumer 201 may intend to discover one or more services available in the network and invoke a service query to the NRF 202, for example, by sending 311 a Nnrf_NF discovery request to the NRF 202, in the case that the NRF 202 authorizes  312 the Nnrf_NF discovery request, the NRF 202 can discover proper NF instance(s) or service instance(s) which can provide the requested service, for example, the NRF 202 can determine a discovery result based at least in part on NF/service profiles stored at the NRF 202; the NRF 202 may perform a DNS query prior to receipt of a service discovery request from the NF service consumer 201, in addition to the exemplary network elements such as the NF service consumer 201, the NRF 202 and the DNS 203, Fig.4 also shows a NF service provider 204; the NF service consumer 201 may invoke the NF/service discovery by sending 414 a NF/service discovery request towards the NRF 202, the NRF 202 may perform 415 the NF/service discovery and result optimization based at least in part on the NF profiles within its repository, in response to the discovery request from the NF service consumer 201; the determination of the identification information of the service instance may be triggered by a discovery request from a service consumer for a service provided at least by the service instance described in block 502; the network node may receive a discovery request of a service from a service consumer and generate a discovery result based at least in part on the discovery request; the service consumer may transmit a discovery request of a service to a network node, as shown in block 602; the service consumer in the exemplary method 600 may receive a discovery result based at least in part on the discovery request from the network node, as shown in block 604; the network node may resolve the address information of the service instance locally or by querying a DNS or other suitable network entity capable of address resolution; the NF service consumer 201 may send 211 a Nnrf_NF discovery request to the NRF 202, then the NRF 202 may authorize 212 the Nnrf_NF discovery request; the NF profile may comprise a list of services supported by the NF instance, and other NF instance information, the typical information of a NF profile may include but not limit to NF instance identifier (ID), NF type (e.g. SMF), public land mobile network (PLMN) ID, NF protocol information and identification/address information (e.g. URI, URL, FQDN or IP address), NF capacity information, NF specific service authorization information, names of supported services, endpoint information of instance(s) of each supported service, the supported data network names (DNNs) or access point names (APNs), NF location, load information at the NF and NF service level, other service parameter, etc.; the NRF 202 may list the discovered NF/service instances according to their respective priorities, and select at least a part of the listed NF/service instances as a discovery result; the proposed solution also can enable the network node to adjust a priority of the NF/service instance based at least in part on the physical address of the NF/service instance; the NRF 202 may adjust a priority of the NF/service instance based at least in part on the address information of the NF/service instance, for example, the NRF 202 may decrease a priority of a NF/service instance in the case that an IP address cannot be resolved for the NF/service instance; if no IP address can be resolved from the DNS 203 for a certain UDM instance or a health check on an IP address of a UDM instance shows that the usability of the IP address is low (e.g. long ping response time), then the NRF 202 may adjust the priority of this UDM instance; the network node may adjust a priority of the service instance based at least in part on the address information of the service instance, as shown in block 510;
the NRF 202 can discover proper NF instance(s) or service instance(s) and provide 213 a Nnrf_NF discovery response to the NF service consumer 201, the Nnrf_NF discovery response may comprise some information of the discovered NF instance(s) or service instance(s), such as FQDN, IP address, or end point addresses (e.g., URLs or URIs), based on the information in the discovery response, the NF service consumer 201 can select a specific NF/service instance which is able to provide the requested service;
the DNS query response may comprise the resolved IP address of the NF/service instance, then the NRF 202 can return 315 a Nnrf_NF discovery response to the NF service consumer 201, the discovery response may comprise the IP address and optionally the FQDN of the NF/service instance, based at least in part on the discovery response, the NF service consumer 201 can select a specific NF instance or service instance which can provide the requested service;
	Josefsberg et al. (U.S Patent Application Publication No. US 2009/0222584 A1), which is directed to Internet Location Coordinate (ILC) enhanced DNS systems; and teaches that a client-side DNS service (e.g., a resolver or name resolution service) makes a request to re-resolve the domain name, as short TTLs can increase network traffic, TTLs are typically long (e.g., a day) when the TTL expires; in a boot block 104, a client computing device (“client”) starts-up and establishes a clean DNS resolver cache, in a request block 114, the client makes a request to resolve a domain name; the prioritization of domain names to fetch may be based on prior history of domain name requests, likely prioritizing those prior name requests that would not be served from the local DNS resolve cache if they recurred; the TCP/IP stack 340 exposes an inspection API 350, which provides a consistent, general-purpose interface to perform deep inspection or data modification of packet contents; a prefetch method may include prioritizing domain names according to their respective likelihood of being invalid on a future domain name resolution request (e.g., resolution information invalid or even domain name invalid); a subscription list component 1042 allows a client to create a list of domain names for use by an invalidation service. A DNS cache access component 1043 allows an invalidation service to access a DNS cache for overwriting entries, controlling TTL settings, etc.; the call block 944 may force client-side TTLs for a particular domain name to be changed to “0”, which, in turn, may cause the client 920 to immediately request new information for the domain name; the domain information will only be considered “fresh” (and hence usable) if T2−T0 is less than the TTL for that domain name, where the TTL was returned along with the domain name's IP addresses in the DNS response message; a beacon can act as a reflector where the client 420 can send a packet to the beacon and receive a response packet, the client 420 can then determine the round trip time (RTT) to and from a beacon (e.g., a “travel time”); at some subsequent time, per a request block 950, the client DNS service 910 requests resolution of the domain name and relies on the new information stored in the cache 912 to connect to a host server associated with the domain name (para [0055] Fig.9); and 
	Sekar et al. (U.S Patent Application Publication No. US 2006/0010224 A1), which is directed to a long-lived query (LLQ) system; and teaches that the system maintains state information for one or more services in the network on a name server, upon a request from a host, the system communicates from the name server subsequent  updates of the service to the requesting host; when client computer 104 needs a printing service, it sets up an LLQ at name server 120, name server 120 maintains updated state information for both printers 106 and 108; if a client desires to maintain an LLQ beyond the duration specified in the assigned lease life, the client may send a refresh request, a refresh request is similar to an LLQ setup response, with the LLQ-OPCODE set to LLQ-REFRESH; the existing domain name service (DNS) protocol, because of its ubiquity and extendibility, has proven to be an effective protocol for local-area service discovery, and is an excellent candidate for providing wide-area service discovery beyond the local network; Fig.3 presents a time-space diagram and a flowchart illustrating a four-way handshake process for setting up an LLQ in accordance with an embodiment of the present invention, typically, a client initiates an LLQ, and completes the LLQ setup via a four-way handshake process with the name server, this process provides a reliable setup and reduces the risk of denial of service attacks (para [0040] Fig.3).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “modifying, by the SCP, the discovery request message to include the SCP-specific producer NF service instance latency information for at least one service instance of a producer NF instance capable of providing a service identified in the discovery request message; forwarding, by the SCP, the discovery request message to an NF repository function (NRF); at the NRF, creating a list of NF and associated service profiles of producer NF instances and their respective producer NF service instances capable of providing the service identified in the discovery request message; setting or adjusting, by the NRF and based on the SCP-specific producer NF latency information, priorities of NF and service profiles of producer NF and producer NF service instances in the list; and forwarding, by the NRF and to the SCP, a discovery response message including the list of NF and associated service profiles of producer NF instances and their respective producer NF service instances” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleischman et al. (Pub. No.: US 2013/0198269 A1) entitled: “DNS Outage Avoidance Method for Recursive DNS Servers”.

Taft et al. (U.S Patent No.: US 10,637,753 B1) entitled: “Managing a 5G Network using Extension Information”.

Xu et al. (Pub. No.: US 2021/0044481 A1) entitled: “Network Function Information Management Method and Related Device”.

Albasheir et al. (U.S Patent No.: US 10,772,062 B1) entitled: “Network-Function Monitoring and Control”.

Stammers et al. (Pub. No.: US 2020/0137174 A1) entitled: “Network Function (NF) Repository Function (NRF) having an Interface with a Segment Routing Part Computation Entity (SR_PCE) for Improved Discovery and Selection of NF Instances”.

Hodique et al. (Pub. No.: US 2016/0380906 A1) entitled: “Hybrid Cloud Resource Scheduling”.

Lee (Pub. No.: US 2019/0230556 A1) entitled: “Apparatus and Method for Network Function Profile Management”.

Umapathy et al. (Pub. No.: US 2021/0007023 A1) entitled: “Context Aware Handovers”.

McCarley et al. (Pub. No.: US 2018/0262625 A1) entitled: “System and Method for Account Level Maximum Bit Rate Enforcement”.

Lee et al. (Pub. No.: US 2013/0272123 A1) entitled: “Systems and Methods for Traffic Policing”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414